Citation Nr: 1819744	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.   Entitlement to service connection for obstructive sleep apnea to include as secondary to service-connected disabilities.

2.   Entitlement to an initial rating in excess of 10 percent for postoperative scar of the midline abdomen.

3.   Entitlement to a rating in excess of 10 percent for residuals of multiple herniorrhaphies and malrotation repair with adhesions and abdominal pain prior to June 17, 2016, and 30 percent thereafter.

4.   Entitlement to an initial rating in excess of 10 percent for a left wrist disability, status-post open reduction and internal fixation of the left scaphoid. 

5.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	John Berry - Attorney at Law


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1997 to August 2004, with additional service in the Air National Guard of Louisiana.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

These matters were previously before the Board in December 2015 at which time they were remanded for further development.  Specifically, the Board directed the RO to obtain outstanding treatment records and to afford the Veteran new VA examinations.  A review of the record reveals that the outstanding VA treatment records have been obtained, the Veteran did not respond to the RO's January 2015 letter with any additional information regarding private providers, and the Veteran was afforded appropriate VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its December 2015 decision, the Board recharacterized the Veteran's claim to include all sleep disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran originally claimed service connection for "insomnia due to abdominal pain".  On review of the Veteran's June 2016 VA examination, it is clear that the Veteran's experiences "other specified anxiety disorder secondary to somatic symptom disorder.  Symptoms of the anxiety disorder include insomnia (i.e., the claimed sleep disorder)."  Because the Veteran's insomnia is a symptom of his service-connected disabilities and this symptom is contemplated by his currently assigned rating, the Board has again recharacterized the issue to service connection for obstructive sleep apnea - the only other sleep disorder the Veteran has been diagnosed with throughout the appeal period.

The Board additionally notes that the Veteran's attorney has indicated that he is not in receipt of a supplemental statement of the case (SSOC).  However, it is clear that the Veteran's attorney has access to the Veteran's electronic file, and there has not been any returned email associated with the claims file.  Additionally, the Board has compared the address included on the SSOC with the address displayed on the letterhead provided by the Veteran's attorney.  The law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See generally Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000).  As such, the Board finds that further delaying the Veteran's appeal to provide an additional SSOC is inappropriate. 

In addition, the Board acknowledges that at his April 2017 VA examination for his back, the Veteran reported that his "hernia mesh" keeps his from working.  Thus, the Board finds that the issue of TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, for the reasons expressed in the remand portion of the decision below, this issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran's obstructive sleep apnea is not related to service and was not caused or aggravated by his service-connected disabilities.

2.   For the entire appeal period, the Veteran has demonstrated that his abdominal scars are painful, but the most probative evidence of record does not demonstrate that the scars cause any additional functional limitations to include loss of motion.
3.   For the entire appeal period, the Veteran's service-connected abdominal disability manifested by abdominal pain, diarrhea, and constipation that occurred more than occasionally, but the episodes were not prolonged.

4.   For the entire appeal period, the Veteran's service-connected left wrist disability has not manifested by ankylosis.


CONCLUSIONS OF LAW

1.   The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§  3.303, 3.310 (2017).

2.   The criteria for a rating in excess of 10 percent for abdominal scars have not been met at any time during the appeal period.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2017). 

3.   The criteria for the assignment of a 30 percent rating, but no higher, for residuals of multiple herniorrhaphies and malrotation repair with adhesions and abdominal pain have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5103, 5107, 5121A (2012); 38 C.F.R. §§ 3.1010, 4.1, 4.3, 4.114, Diagnostic Code 7301 (2017).

4.   The criteria for an initial rating in excess of 10 percent for residuals of the left wrist injury have not been met at any time during the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 5215 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As noted above, the Veteran originally filed a claim for service connection for insomnia related to his service-connected hernia disability.  The Board then expanded his claim to include all sleep disorders.  Also noted above, the Veteran has been found to have insomnia, which is a symptom, and not a separate disability, related to his service-connected acquired psychiatric disability.  

The only distinctly diagnosed sleep disorder of record is obstructive sleep apnea.  As a current disability has been shown, the first element of service connection has been met.  Additionally, the Veteran has reported that he had sleep issues related to his in-service hernia surgeries, and as such, the second element of service connection has been met.  Although the Veteran contends that his sleep apnea is secondary to the residuals of the hernia surgeries affecting his abdomen, and/or his anxiety, panic attacks and insomnia (See March 2011 Statement in Support of Claim) the Board will consider whether service-connection is warranted on a direct and secondary basis.

There are two medical opinions of record addressing direct service connection.  In May 2017, the VA examiner opined that the "Veteran suffers from . . .  mild obstructive sleep apnea that is at least as likely as not caused or related to his military service."  As rationale, the examiner stated "Veteran has been suffering from sleep disturbance associated with witnessed apneas, restless sleep, daytime hypersomnolence and a positive sleep study for obstructive sleep apnea." 

However, the same examiner then provided an addendum opinion in June 2017 stating:

After reviewing the medical records available, examining the Veteran and reviewing the report of the Sleep Study of 7/06/2016 it is my medical opinion that the Veteran suffers from mild obstructive sleep apnea.  There is no documentation to the effect that this started while the Veteran was in the service.  The earliest evidence that he was suffering from obstructive sleep apnea was from September 2009 at which time he was being treated with a CPAP mask.  It is then my medical opinion that it is less likely than not (less than 50 percent probability) that any diagnosis of mild obstructive sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.

The Board finds that the May 2017 VA medical opinion lacks probative weight as it is clear that the examiner did not have access to the entire claims file upon rendering the opinion.  That is, in his rationale, the examiner did not provide any reasoning why he believed the Veteran's obstructive sleep apnea was related to service.  Indeed, this is clear because the same VA medical examiner then provided an addendum opinion indicating that he had reviewed the entire record and that after the review, there was no indication that the Veteran had complained of, was treated for, or was diagnosed in-service and thus his sleep apnea was less likely than not related to service.  Thus, the Board finds that June 2017 is probative as to the issue of direct service connection as the examiner considered the entire claims file and provided a clear conclusion with supporting rationale.

The Board again notes that while the Veteran has reported sleep disturbances related to his service-connected hernia repairs and psychiatric disabilities, he himself has not identified or alleged any in-service instance of sleep apnea.

With regard to secondary service connection, the Board notes that there are two negative nexus opinions of record.  Specifically, in May 2017 the VA examiner explained that "sleep apnea is caused by intermittent obstruction of the upper airways during the night that has no relationship to any of [the Veteran's service-connected disabilities]; not caused nor aggravated by these."  In a June 2017 VA addendum opinion, the examiner then clarified, "although all of these conditions individually and in combination can cause sleep disturbances there is no cause and effect between any of them or in combination, to the development specifically of Obstructive Sleep Apnea.  Obstructive Sleep Apnea is caused by intermittent upper airway obstruction during deep stages of sleep.  None of these conditions by themselves or in combination may aggravate the condition of Obstructive Sleep Apnea for the same reasons."  The Board finds these opinions, when taken together, highly probative.

There are no medical opinions of record in support of the Veteran's claim.

The only evidence in support of the Veteran's claim is his own general belief that his sleep apnea is related to his service-connected disabilities.  Although the Veteran is competent to report that he has sleep disturbances, he is not competent to attribute his sleep apnea to service or a service-connected disability as this falls outside the realm of common knowledges of a layperson and the Veteran has not demonstrated that he has the medical expertise necessary.  For the reasons described above, the Board finds that the medical opinions of record are more probative than the Veteran's lay statements. 

Accordingly, the weight of the evidence is against the claim for service connection for sleep apnea.  Reasonable doubt does not arise and the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


II. Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

(a) Scars of the midline abdomen

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least six square inches (39 square centimeters).  Id.  Higher ratings are available for deep and linear scars that affect a larger area, measuring at least 12 square inches.  A deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1). 

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Scars can receive separate evaluations under Diagnostic Codes 7800, 7801, 7802, and 7805, despite also being rated under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3). 

Under Diagnostic Code 7805, any other scars, including linear scars, are to be rated based on any disabling effects and the appropriate diagnostic code for such effects.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).  See 38 C.F.R. § 4.118, Diagnostic Code 7805.

On VA examination in August 2009, a post-operative scar on the Veteran's abdominal midline that measured 3.5 cm at its widest point and 22 cm in length was noted.  The scar was painful on examination.  Keloid formation in several areas of the scar was noted with no signs of skin breakdown.  The scar is superficial, and there were no other disabling effects noted on examination.  A subsequent examination in November 2009 confirmed the initial findings and noted the Veteran's reports of difficulty on motion; however, no compensable limitation of motion of affected parts was noted on the examination.

There are various lay statements of record indicating that the Veteran's scar causes pain.  The Board finds these reports both competent and credible.

The Veteran was afforded another VA examination for his scar in June 2016.  On examination, he reported a constant burning midline abdominal pain secondary to his scar - he stated he had constant pain and that his scar was very sensitive to the touch.  The examiner noted that the Veteran has superficial nerve damage that causes hypersensitivity to the touch.  The scar was noted to be stable.  The examiner described the Veteran as having a non-linear scar that was 20.0 x. 2.0 cm-covering an approximate area of 40.0 sq. cm. 

Here, the Veteran's scar is rated as 10 percent disabling under Diagnostic Code 7804.  Under that Diagnostic Code, to warrant the next higher rating, it must be shown that the Veteran had three or four scars that are unstable or painful; at no point during the appeal period has this been shown.  In addition, because the scar is only painful, and not unstable, a separate 10 percent rating would not be warranted.  The only other potentially applicable diagnostic code that allows for a rating higher than 10 percent is 7801.  Under Diagnostic Code 7801 in order to warrant a 20 percent rating, it must be shown that the scar is deep and non-linear and covers an area of at least 12 square inches (77 sq. cm).  Here, as noted above, this simply has not been shown.

Diagnostic Codes 7800 and 7805 are not applicable in this case as the Veteran's scar is not located on his head, face, or neck to warrant consideration under Diagnostic Code 7800 and there are no disabling effects other than pain and sensitivity, which is contemplated under Diagnostic Code 7804.  In particular, the Board notes that the Veteran reported limited motion as a result of his abdominal scars; however, at no point during the appeal period has this been objectively demonstrated.  The Board affords great probative weight to the VA examination reports, which were undertaken by medical personnel to ascertain the functional impact of the disability highly probative.  These reports do not record actual limitation of motion due to his scars.  To the extent the Veteran has limited his motion due to pain, the Board notes that Diagnostic Code 7804 specifically contemplates the pain caused by scars.  In addition, as discussed below, the pain caused by the residuals of the Veteran's abdominal surgeries is also contemplated and compensated under Diagnostic Code 7301. 

In view of the foregoing, the Board finds that the Veteran's abdominal scar does not meet or nearly approximate the criteria for a 20 percent rating, to include staged or separate ratings.

(b) Residuals of multiple herniorrhaphies and malrotation repair with adhesions and abdominal pain

The Veteran is currently rated under Diagnostic Code 7301 for residuals of multiple herniorrhaphies and malrotation repair with adhesions and abdominal pain.  His disability is rated as 10 percent disabling prior to June 17, 2016, and 30 percent disabling thereafter.

The Veteran's service treatment records show that he had a history of abdominal surgeries.  The treatment records document that he experienced "severe chronic abdominal pain secondary to multiple surgeries." 

Private treatment records from June 2008 show that the Veteran presented for diarrhea and abdominal pain.  On presentation, he reported a three year history prior to admission of upper abdominal and epigastric pain and dyspepsia along with sudden drop in his bowel movements in the two weeks prior with only watery diarrhea.  The assessment was "abdominal pain and acute diarrhea.  Given the patient's prior history the differential diagnosis . . .  would include partial large bowel obstruction.  Certainly enteritis could still be the cause of his diarrhea as well."

The Veteran was afforded a VA examination in November 2009.  On examination, he denied a history of nausea, vomiting, or diarrhea.  He reported no episodes of hematemesis or melena, and no periods of incapacitation due to stomach or duodenal disease.  There were no signs of significant weight loss, malnutrition, or anemia.  

In October 2010, the Veteran reported that his abdominal symptoms included weakness of the abdominal wall as well as left and right side pain.

Private treatment records from November 2011 show that the Veteran reported symptoms of abdominal pain, reflex/heartburn, weight loss, and decreased appetite/bloating related to his service-connected disability.

Private treatment records from April 2012 from the Veteran's gastroenterologist state:

In [the Veteran's] recent history, he has had issues with significant abdominal pain, recently requiring admission for possible bowel obstruction.  Given his symptoms, I suspect that he likely does have a partial bowel obstruction, which is more likely related to prior adhesions from a previous surgery while in the military."

Private treatment records from January 2013 document that the Veteran reported a history of nausea and vomiting, abdominal pain, reflect bleeding/blood in stool, diarrhea, constipation, and decreased appetite and bloating related to his service-connected disability.

There are various lay statements of record attesting to the pain caused by the Veteran's service-connected abdominal disability.  

The Veteran was afforded another VA examination for his abdominal disability in June 2016.  On examination, he reported symptom including a constant pressure-like pain in the epigastric area with a frequent sensation of bloating and daily nausea.  He also reported occasional episodes of watery diarrhea (approximately once a week) and less frequent episodes of constipation.  He reported a history of weight loss from 250 pounds to 165 pounds; however, the examiner noted that there had been no resection of the intestines, and that there was therefore no interference with absorption and nutrition attributable to resection of the small intestine.  

Based on the above, the Board finds that a 30 percent rating is warranted for the entire appeal period for the Veteran's service-connected abdominal disability.  Although the Veteran's symptoms have fluctuated throughout the appeal period, it is clear that has experienced partial obstruction with symptoms of severe abdominal pain, bloating, nausea, and diarrhea which are more than merely occasional.  However, the Veteran has not described prolonged episodes.  Indeed, the Veteran himself reported occasional episodes of diarrhea with less frequent episodes of constipation.  This is supported by the medical evidence of record.  

As such, the Board finds that the Veteran's disability picture most nearly approximated the symptomatology contemplated by the 30 percent disability rating, but no higher, for the entire appeal period.

(c) 
Left wrist disability, status post open reduction and internal fixation of the left scaphoid

The Veteran's left wrist disability is currently rated as 10 percent disabling under Diagnostic Code 5215 for limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).  The Board notes that a normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2017).

Handedness for the purpose of a dominance rating is determined by the evidence of record, or by testing on VA examination.  See 38 C.F.R. § 4.69 (2017).  Only one hand is considered dominant.  The evidence of record establishes that the Veteran is right-handed, and as such, minor hand disability ratings are applicable.

Under Diagnostic Code 5215, a 10 percent rating is warranted for either the major or minor limb when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).  A 10 percent rating is the only, and therefore the maximum, rating available under this code. 

Diagnostic Code 5214 provides higher evaluations when ankylosis of the wrist is present.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  A 40 percent rating is warranted when there is ankylosis of the major wrist in any other position, except favorable.  A 30 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the major wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017).

As an initial matter, the Board notes that because there is no higher rating for limitation of motion, remand for testing of passive motion and weight-bearing is not warranted.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, at no point during the appeal period has the Veteran alleged that he has anklyosis; nor has anklyosis been shown on examination.  Indeed, on VA examination, when asked to describe the symptoms of his flare-ups, the Veteran reported that he experiences pain - not loss of motion.  As a result, a remand to determine the exact amount of loss of motion during flare-ups would additionally provide no benefit to the Veteran as the 10 percent rating currently in effect is the only rating available when the Veteran has range of motion. 

The Veteran's service treatment records document that he fractured his wrist and underwent an open reduction and internal fixation surgery in July 1998.

The Veteran was afforded a VA examination for his wrist in April 2009.  On examination, he had: palmar flexion to 60 degrees; dorsiflexion to 50 degrees; radial deviation beyond the normal 20 to 25 degrees; and ulnar deviation to 20 degrees.  There was no objective evidence of painful motion and no additional limitation of motion on repetitive use.  Tenderness and mild swelling of the left wrist was noted. 

The Veteran was afforded another VA examination for his left wrist in June 2016.  He reported flare-ups of "occasional pain daily in area of snuff boxes."  The examiner noted that the Veteran experienced functional loss in the he had reduced range of motion with pain at extremes.  On examination, the Veteran had palmar flexion to 70 degrees; dorsiflexion to 45 degrees; ulnar deviation to 35 degrees; and radial deviation to 15 degrees.  The examiner specifically found that there was no ankylosis.  The examiner stated "claimed left wrist condition is only mildly worse as noted from the range of motion of the wrist in 2009."

Simply put, the Board finds that Diagnostic Code 5214 is not applicable because the medical evidence does not show that the Veteran has ankylosis of the wrist.  Indeed, the Veteran himself has not contended that his wrist is ankylosed.  Furthermore, there is no medical evidence that he has neurological impairment or disability related to his wrist.  Therefore, the Diagnostic Codes relating to neurological impairment are also not applicable in this case.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board notes the Veteran's complaints of pain, fatigue, weakness, lack of endurance, and flare-ups of joint disease.  However, the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5215 for limitation of motion, which is the maximum evaluation allowed for limitation of motion of the wrist absent ankylosis.

In summary, the Board concludes that there is functional loss due to painful motion entitling the Veteran to rating of 10 percent for his left wrist disability throughout the course of the appeal; however, there is no basis for a rating in excess of 10 percent at any time during the appeal.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to an initial rating in excess of 10 percent for postoperative scar of the midline abdomen is denied.

Entitlement to a rating of 30 percent for the entire appeal period for residuals of multiple herniorrhaphies and malrotation repair with adhesions and abdominal pain is granted for the entire appeal period.

Entitlement to an initial rating in excess of 10 percent for a left wrist disability, status-post open reduction and internal fixation of the left scaphoid, is denied.


REMAND

As noted above, the Board has found that the issue of entitlement to a total disability rating based on individual unemployability has been raised by the record.

However, the AOJ has not yet adjudicated this issue.  In addition, it is unclear when the Veteran was last employed.  Further, because his service-connected psychiatric disability is currently under appeal and his psychiatric disability is secondary to his service-connected abdominal disability, the Board finds that the issue should be remanded to the AOJ for further development and initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU and an individual unemployability claim form (VA Form 21-8940) and request that the form be completed.  The AOJ should take any additional development as deemed necessary.  

2.  Adjudicate the issue of a TDIU.  If the determination remains adverse to the Veteran, the Veteran and representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


